UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit



                                           No. 98-50841
                                         Summary Calendar


                                    KENNETH W. HICKMAN,

                                                                                  Plaintiff-Appellant,

                                              VERSUS

   DAVID MOYA, Warden; MARY CISNEROS, Manager of Health Services, Hughes Unit;
              LOYD PARTON, Field Force Supervisor, Hughes Unit;
   HOWARD BENNETT, Physicial Assistant; RAYMOND WATKINS, Correctional Officer,
                                  Hughes Unit

                                                                             Defendants-Appellees ,




                           Appeal from the United States District Court
                               for the Western District of Texas
                                          (W-97-CV-223)


                                           May 21, 1999
Before WISDOM*, JONES, and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:**

         Kenneth Hickman is an inmate in a Texas state prison. Hickman filed suit against the

named defendants, all prison personnel, under 42 U.S.C. § 1983, alleging violations of his civil

rights. The district court dismissed the lawsuit for failure to state a claim upon which relief could

be granted under Federal Rule of Civil Procedure 12 (b) (6). Hickman now appeals. We affirm.


   *
       Judge John Minor Wisdom authored this opinion prior to his death on May 15, 1999.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                  1
         We begin by noting that Hickman sought to file an amended complaint with the district

court. The magistrate judge assigned to the case denied Hickman’s motion for leave to amend.

“A party may amend the party’s pleading once as a matter of course at any time before a

responsive pleading is served.”3 No leave of court is required for such an amendment.4 In

denying Hickman permission to amend his complaint, the district court abused its discretion. We

shall therefore review the amended complaint Hickman attempted to file to determine if dismissal

under Rule 12 (b) (6) is proper.

         In his amended pleading, Hickman contends that the defendants took retaliatory action

against him for testifying in another prisoner’s civil rights action. Hickman further contends that

he suffered racial discrimination in housing, punishment, and job assignments; that he was denied

adequate medical care; and that he was forced to work under unsafe conditions.

         Hickman’s contention that the defendants violated his civil rights through alleged

retaliation for testifying on behalf of another inmate is without merit. Although inmates do have a

constitutionally protected right of access to the courts, the right of access accrued to the benefit

of the named plaintiff, not to the benefit of Hickman as a witness. As Hickman was not exercising

his constitutional right of access to the courts, he has suffered no constitutional violation.5

         In his amended complaint, Hickman contends that defendant Raymond Watkins threatened

to kill him unless he abandoned his pending complaints against other prison personnel. Hickman

contends that this also violated his right of access to the courts. The Johnson decision cited above

is also dispositive of this claim. Johnson requires the inmate to provide the court with detailed

information sufficient to establish that the inmate is seeking access to the courts to bring a non-

frivolous claim. Such information should include the named parties, the subject matter, and the

arguable merit of the claim. Because Hickman has not provided the court with such information,

   3
       Fed. R. Civ. P. 15 (a).
   4
       Horton v. Cockrell, 70 F.3d 397, 402 (5th Cir. 1995).
   5
       Johnson v. Rodriguez, 110 F.3d 299, 310-311 (5th Cir. 1997).

                                                   2
the claim was properly dismissed.6

         Hickman contends that he suffered racial discrimination at the hands of the defendants

regarding work assignments, punishment and housing. In asserting an equal protection claim

under 42 U.S.C. § 1983, the plaintiff must demonstrate that the defendants acted with a

discriminatory purpose.7 Hickman has neither alleged nor shown any discriminatory purpose, and

the allegation was properly dismissed.

         Hickman’s complaint also alleges a § 1983 violation for deprivation of adequate medical

care. In the course of his medical treatment, Hickman was prescribed medication for his ailments.

Hickman contends that he should have been sent to a specialist. In short, Hickman concedes he

was given medical treatment, but disagrees with the course of that treatment. If Hickman was

treated improperly this was, at most, negligence, and therefore not subject to a § 1983 claim.8

This allegation was properly dismissed.

         Finally, Hickman alleges constitutional violations in his work assignments, contending that

he has been required to work in unsafe conditions. Hickman’s work supervisors could reasonably

rely upon the medical reports stating that Hickman was able to perform the work to which he had

been assigned. Thus, if there was any failure on the part of the prison personnel, it was one of

negligence, and not subject to a § 1983 claim.9

AFFIRMED.




   6
       Id. at 311-312.
   7
       Woods v. Edwards, 51 F.3d 577, 579 (5th Cir. 1995).
   8
       See Mayweather v. Foti, 958 F.2d 91 (5th Cir. 1992).
   9
       Jackson v. Cain, 864 F.2d 1235, 1246 (5th Cir. 1989).

                                                  3